                      UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

-------------------------------------------------x
AFFINITY LIVING GROUP, LLC,                       )
and CHARLES E. TREFZGER, JR.,                     )      Civil Action No.: 1:18-cv-00035
                                                  )
                         Plaintiffs,              )
                                                  )
v.                                                )
                                                  )      STIPULATION OF VOLUNTARY
STARSTONE SPECIALTY                               )      DISMISSAL WITH PREJUDICE
INSURANCE COMPANY, and                            )
HOMELAND INSURANCE                                )
COMPANY OF NEW YORK,                              )
                                                  )
                         Defendants.              )
--------------------------------------------------x

        IT IS HEREBY STIPULATED AND AGREED, by and among Plaintiffs and

Defendant Homeland Insurance Company of New York, that Counts III and IV of the

Second Amended Complaint are dismissed with prejudice and without costs.

TEAGUE CAMPBELL                                       WALDREP LLP
Attorneys for Defendant Homeland                      Attorneys for Plaintiffs Affinity Living
Insurance Company of New York                         Group and Charles E. Trefzger, Jr.

By: Brian M. Love                                 By: Thomas W. Waldrep, Jr.
  Brian M. Love (NC Bar # 41397)                     Thomas W. Waldrep, Jr. (NC Bar # 11135)




       Case 1:18-cv-00035-CCE-JEP Document 52 Filed 11/14/18 Page 1 of 2
                            CERTIFICATE OF SERVICE

       I, Thomas W. Waldrep, Jr., hereby certify that service of the attached
STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE was made on
today’s date upon all counsel who have registered as Filing Users in this matter, in
accordance with Local Rule 5.3(b)(2), by transmitting the papers to the Electronic Filing
System.

             This the 14th day of November, 2018

                                   WALDREP LLP

                                   /s/ Thomas W. Waldrep, Jr.
                                   Thomas W. Waldrep, Jr. (NC State Bar No. 11135)
                                   Francisco T. Morales (NC Bar No. 43079)
                                   101 S. Stratford Road, Suite 210
                                   Winston-Salem, NC 27104
                                   Telephone: 336-717-1440
                                   Telefax: 336-717-1340
                                   Email: notice@waldrepllp.com

                                  Counsel for Plaintiffs Affinity Living Group, LLC
                                  and Charles E. Trefzger, Jr.




      Case 1:18-cv-00035-CCE-JEP Document 52 Filed 11/14/18 Page 2 of 2
